DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a sealing device insertable between a first mechanical member and a second mechanical member, wherein the first and second mechanical members are relatively rotatable to one another having the details, as set forth in claims that include elements such as a substantially rigid annular support; and a sealing annular element made of an elastomeric material integral with the annular support, wherein the annular support comprises: a sleeve portion configured to angularly couple integral with the first mechanical member; and a flange portion that extends perpendicularly in a cantilever fashion from the sleeve portion and that integrally carries the sealing annular element, from which a first elastically deformable annular lip protrudes in a cantilever fashion, the first elastically deformable annular lip is configured such that when in use the first elastically deformable annular lip cooperates with interference against an annular abutment surface integral with the second mechanical member so as to achieve a dynamic sliding seal, wherein when in use the first annular lip is further configured such that the first annular lip extends in a cantilever fashion from the flange portion from a first side facing the abutment surface and in a direction substantially perpendicular to the flange portion, so as to be coaxial with the sleeve portion; the first annular lip comprising, in combination: i) a root portion immediately adjacent to the flange portion, from which the root portion extends perpendicularly in a cantilever fashion, the root portion having, in a direction perpendicular to the sleeve portion, a first pre-set radial thickness; ii) a flexing portion, that immediately extends in a cantilever fashion from the root portion in a direction oblique with respect to the flange portion and directed towards the sleeve portion, the flexing portion having a radial thickness thinner than that of the root portion and is delimited by an internal annular surface configured for facing the abutment surface and by an external annular surface facing the sleeve portion; iii) a contact portion immediately extending in a cantilever fashion from the flexing portion in a direction parallel to the root portion and is configured to cooperate in contact with the abutment surface, the contact portion comprising a first annular portion having a wedge-shape in radial section, which forms an overhang of the contact portion configured for protruding towards the abutment surface, and a second annular portion, immediately flanking the first annular portion from the side of the sleeve portion of the support, so as to form a thickening of the contact portion on the side of the sleeve portion; and iv) the second annular portion being step-shaped and being delimited by a first and by a second annular surface adjacent and perpendicular to one another and both facing located substantially from the on a side opposite to the flange portion, wherein said wedge-shaped overhang forms with the abutment surface, when the first lip is in non-deformed conditions, a first and a second angle (a,B), complementary to an acute angle (6) formed by the overhang towards the abutment surface; the first angle being formed on the side of the sleeve portion and being smaller than the second angle, which is formed on the side opposite to the first angle..  Relevant references, such as Miyagawa et al. (US 2007/0201782) disclose a substantially rigid annular support (15); and a sealing annular element (17a) made of an elastomeric material (as seen in the cross-hatching, as described in paragraphs [0094], etc.) integral with the annular support (as seen in Figs. 5-13 as they are shown joined to one another), wherein the annular support comprises: a sleeve portion (18) configured to angularly couple integral with the first mechanical member (as seen in Figs, 5, 7, 10, 12, etc. it is capable of this as it is actually shown installed as such); and a flange portion (19) that extends perpendicularly in a cantilever fashion from the sleeve portion (as seen in Figs. 5-13) and that integrally carries the sealing annular element (as seen in Figs. 5-13 as this is the portion joined to the sealing annular element 17a), from which a first elastically deformable annular lip (22b or 22c respectively) protrudes in a cantilever fashion (as seen in Figs. 5-13 as such extends and is only connected at one end), the first elastically deformable annular lip is configured such that when in use the first elastically deformable annular lip cooperates with interference against an annular abutment surface integral with the second mechanical member so as to achieve a dynamic sliding seal (as seen in Figs. 5, 7, 10, and 12 Miyagawa is capable of this intended use limitation/capability as it is actually shown as cooperating with an abutment surface of 21 and thus forming a dynamic seal therebetween), wherein when in use the first annular lip is further configured such that the first annular lip extends in a cantilever fashion from the flange portion from a first side facing the abutment surface and in a direction substantially perpendicular to the flange portion (as seen in Figs. 5-13 the lip extends in the claimed manner such that when in use it is capable of facing the abutment surface in a direction substantially perpendicular to the flange portion (e.g. depending on how far away 21 is)), so as to be coaxial with the sleeve portion (i.e. as seen in Figs. 5-13 as the lip and the sleeve are annular and share the same main axis of revolution); the first annular lip comprising, in combination: i) a root portion (e.g. as labeled in Examiner annotated Fig. 9 below, and the similar portions in the other Figures) immediately adjacent to the flange portion (as seen in Figs. 5-13), from which the root portion extends perpendicularly in a cantilever fashion (as seen in Figs. 5-13 as such is part of the cantilevered lip), the root portion having, in a direction perpendicular to the sleeve portion, a first pre-set radial thickness (e.g. the radial thickness of any portion thereof); ii) a flexing portion (i.e. a middle portion of the lip, one example of which is labeled as such in Examiner annotated Fig. 9 below), that immediately extends in a cantilever fashion from the root portion in a direction oblique with respect to the flange portion and directed towards the sleeve portion (as seen in Figs. 5-13), the flexing portion having a radial thickness (e.g. at 35) thinner than that of the root portion (as seen in Figs, 5-13 and as 35 is defined as the thinnest portion of the lip, see paragraphs [0108]) and is delimited by an internal annular surface (as labeled in Examiner annotated Fig. 9 below and the similar portion in the other Figures) facing the abutment surface (as seen in Figs. 5-13) and by an external annular surface (as labeled in Examiner annotated Fig. 9 below and the similar portion in the other Figures) facing the sleeve portion (as seen in Figs. 5-13); iii) a contact portion (e.g. as labeled in Examiner annotated Fig. 9 below and the similar portion in the other Figures) immediately extending in a cantilever fashion from the flexing portion in a direction parallel to the root portion (as seen in Figs. 5-13) and is configured to cooperate in contact with the abutment surface (as seen in figs. 5, 7, 10, and 12 it is configured for such as it is actually shown doing such), the contact portion comprising a first annular portion (as labeled in Examiner annotated Fig. 9 below and the substantially similar portion in the other Figs.) having a wedge-shape in radial section (as labeled in Examiner annotated Fig. 9 below and the substantially similar portion in the other Figs.), which forms an overhang of the contact portion (Examiner notes that the wedge-shape is an overhang and is in the contact portion and thus is considered an overhang of the contact portion) protruding towards the abutment surface (as seen Figs. 5, 7, 10, and 12 it is capable of this intended use limitation/capability as it is actually shown as such), and a second annular portion (as labeled in Examiner annotated Fig. 9 below and the substantially similar portion in the other Figs.), immediately flanking the first annular portion from the side of the sleeve portion of the support (as seen in Figs. 5-13), so as to form a thickening of the contact portion on the side of the sleeve portion (as seen in Figs. 5-13 as this portion adds thickness to the contact portion); and iv) the second annular portion being step-shaped (as seen in Figs. 5-13) and being delimited by a first and by a second annular surface (as labeled in Examiner annotated Fig. 9 below and the substantially similar portion in the other Figs.) adjacent and at least substantially perpendicular to one another and both facing substantially from the side opposite to the flange portion (as seen in Figs. 5-13), but fail to explicitly disclose that the first and second annular surfaces that make the step portion are perpendicular (though as noted above they appear to be such that they are considered at the very least substantially perpendicular, with is at a minimum a very close value/shape to the claimed value/shape), and fails to disclose that said wedge-shaped overhang forms with the abutment surface, when the first lip is in non-deformed conditions, a first and a second angle (α, β), complementary to an acute angle (δ) formed by the overhang towards the abutment surface; the first angle being formed on the side of the sleeve portion and being smaller than the second angle, which is formed on the side opposite to the first angle.
Though it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made to have modified the device of Miyagawa such that the first and second annular surfaces that make the step portion are perpendicular (i.e. such must meet at an exact 90 degree angle per the recited claim limitation) as a change in the shape of a prior art device is a design consideration within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946), and/or as it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Additionally see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874). Such a modification would provide the expected benefit of providing substantially the same performance, and easier production as square portions are generally easier/cheaper to produce, based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675